Title: To Thomas Jefferson from James Madison, 1 April 1805
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Washington Apl. 1. 1805
                  
                  I find by a letter just recd. from Mr. Tomkins that he declines the appointment lately given him; so that it will be necessary for you to think of another Successor to Judge Hobart. Writing at present without having the letter by me I can not inclose it
                  A decree of Genl. Ferrand commanding at St. Domingo dated the 5th. of Feby. has just been forwarded from N. York, which transcends every former instance of barbarous misconduct towards neutrals. It subjects to death all persons on board vessels allied as well as neutral, bound to or from ports occupied by the blacks, or found within two leagues of any such port; and the trial in those cases is to be by military commission. The decree is to operate after the 21. of April. Turreau is on an excursion to Baltimore. On his return which will probably be in a day or two: I shall make this atrocious proceeding the subject of a conference with him, and shall urge his interposition immediately with Ferrand. It will of course be a subject of proper representation to the French Govt; but a remedy thro that circuit [must] not be waited for. Will it be proper for this Dept. to address directly Ferrand warning agst. the execution of the decree on Citizens of the U. States? The conversation with Turreau may perhaps decide this question.
                  With respectful attachment Yrs. Truly
                  
                     James Madison 
                     
                  
               